WALDEN, Judge,
dissenting.
I respectfully dissent because, in my opinion, the law enforcement officials, acting outside their jurisdiction, impermissibly used the powers of their office in arresting Mitchell Kawesch. The totality of their actions lead me to this conclusion. The officers participated in a drug deal to include possession, a right not available to a private citizen. One officer used a body bug in arranging for the drug deal and bust, again in violation of statute and contrary to the rights enjoyed by private citizens. Finally, the officers carried and used concealed weapons in making the arrest, a right not available to a person making a citizen’s arrest.